DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 07/06/2022 have been entered.  Claims 1-20 are pending, claims 1-13 have been withdrawn from consideration, and claims 14-20 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first model and second model (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, indicators for guidance (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, medical system further comprising a sheath in addition to the medical device including a main lumen, the localization sensor and the imaging sensor being integrated into the sheath (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the force sensor (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prisco (U.S. 2010/0249506).
Prisco incorporates U.S. 2007/0156019 to Larkin et al. at paragraph [0035].
With respect to claim 14, Prisco teaches a medical system for accessing a patient anatomy, the medical system comprising:
a medical device (110) including a main lumen (216, para [0043] of Larkin et al.);
a localization sensor (120) providing position of the medical device;
an imaging sensor (141) configurable to provide an image from a distal portion of the medical device (para [0032]);
a processor (200, FIG. 2) in communication with the localization sensor and the imaging sensor, wherein the processor is configured to:
generate a first model using information from the localization sensor and the imaging sensor (para [0037]-[0038], [0052]);
receive data for identifying anatomic features of interest within the patient anatomy (para [0060]-[0061]);
update the first model to generate a second model including the anatomic features of interest (FIG. 7, 14); and
display at least one of the first model or the second model (para [0047]).
With respect to claim 15, Prisco teaches the processor is further configured to generate a medical plan based on the second model and generate indicators for guidance to perform a medical procedure based on the medical plan (para [0063]).
With respect to claim 16, Prisco teaches the localization sensor is at least one of a fiber optic sensor, an EM sensor, or a vision probe (para [0032]).
With respect to claim 17, Prisco teaches the imaging sensor is integrated into the medical device or the imaging sensor is disposed through a lumen of the medical device (para [0032]).
With respect to claim 18, Prisco teaches the medical device is flexible and steerable and the localization sensor is integrated into the medical device (FIG. 1, 2, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prisco (U.S. 2010/0249506) in view of Blumenkranz et al. (U.S. 2016/0101263).
Prisco teaches a medical system as set forth above.  However, Prisco does not teach the localization sensor and the imaging sensor are each integrated into a sheath.
With respect to claim 19, Blumenkranz et al. teaches an analogous medical system comprising a sheath (para [0033], flexible body 124 can define one or more lumens thorugh which medical instruments can be deployed), and wherein a localization sensor (140) and an imaging sensor (134) are each integrated into the sheath (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the medical device of Prisco to be a sheath as taught by Blumenkranz et al. in order to allow medical instruments to be deployed and used at a target surgical location (para [0033] of Blumenkranz et al.).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prisco (U.S. 2010/0249506) in view of Azizian et al. (U.S. 2017/0079730).
Prisco teaches a medical system as set forth above.  However, Prisco does not teach a force sensor.
With respect to claim 20, Azizian et al. teaches an analogous medical system further comprising a force sensor configurable to procie force feedback from the distal portion of the medical device (para [0038]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the medical system of Prisco to further include a force sensor as taught by Azizian et al. in order to transmit position, force, and tactile sensations from the medical device back to the surgeon’s hands (para [0038] of Azizian et al.).

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
On page 6 Applicant argues the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented...", citing to CFR 1.81.  It is noted that the drawings are objected to under 37 CFR 1.83(a), which states in full, “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings,” (emphasis added).  Therefore CFR 1.83(a) makes clear that the “where necessary” language of CFR 1.81 specifically includes every feature of the invention specified in the claims.
On page 7 Applicant argues that “FIG. 1 illustrates a control system 122 and the specification discloses that the control system 122 includes at least one processor. Further, FIG. 3 illustrates a method, which the specification explains can be performed by a processor, which includes at 320 create a model of anatomy (e.g., first model) and at 340 display target areas on map of anatomy to create updated model (e.g., second model). Accordingly, the features of claim 14 are already shown in the drawings.”  Examiner respectfully disagrees.  That FIGS. 1 and 3 disclose a processor and method steps related to the function of the processor are not sufficient to show the structure/design/function of the model required by the claims.  Therefore the drawing objection is maintained.
On page 7 Applicant argues, “the specification explains that indicators for target areas, such as hyperplastic tissue 600 in FIG. 6, can be highlighted in different colors, transparency, etc. which are difficult to portray in black/white patent images. Applicant submits that the graphical representation of the hyperplastic tissue 600 in FIG. 6 is illustrative of a claimed indicator and that further illustration is not necessary for understanding the subject matter to be patented.”  This is not persuasive.  Paragraph [0058] of the filed specification describes FIG. 6 as:
FIG. 6 illustrates a representation of patient anatomy including the esophagus, stomach and duodenum. Within the duodenum, the papilla of Vater forms a protrusion adjacent the ampulla of Vater which is illustrated connecting the pancreatic duct and the common bile duct. As shown in FIG. 6, hyperplastic tissue 600 can be located near structures such as the papilla of Vater/ampulla of Vater.
There is nothing in the current specification that teaches or suggests that FIG. 6 is either of the models produced by the processor; it is noted that Applicant did not cite FIG. 6 as depicting the first or second model in their arguments with respect to the drawing objection of claim 14.  Further, there is nothing in the specification that indicates reference 600 is an indicator.  Rather, 600 is defined as “hyperplastic tissue.”  That FIG. 6 shows hyperplastic tissue in patient anatomy is not equivalent to “indicators for guidance to perform a medical procedure based on the medical plan” as recited in claim 15.  Therefore the drawing objection is maintained.
On page 7, Applicant argues, “[w]ith regard to claim 19, it is recited ‘a sheath and wherein the localization sensor and the imaging sensor are each integrated into to the sheath.’ FIGS. 2A and 2B illustrate examples of a localization sensor 206a or 206b and an example of an imaging sensor 230. FIGS. 7A-7B illustrate an example of a sheath 704. One of ordinary skill in the art would understand the claimed arrangement of those features in claim 19 such that further drawings are not necessary.”  This is not persuasive.  As set forth above, 37 CFR 1.83(a) states, “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.”  FIGS. 2a-b do not show sheath.  FIGS.7a-b do not show how the localization sensor and imaging sensor are integrated into the sheath.  Therefore the drawing objection is maintained.
On pages 7-8, Applicant argues, “a drawing of a 'force sensor configurable to provide force feedback from the distal portion of the medical device" would be readily understood by one of ordinary skill in the art and is not necessary for an understanding of the subject matter to be patented.”  This is not persuasive. As set forth above, 37 CFR 1.83(a) states, “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).”  That is, 37 CFR 1.83(a) specifically acknowledges that even conventional features must be shown.  A finding of whether or not one of ordinary skill in the art could understand a force sensor is not sufficient to meet the requirements of 37 CFR 1.83(a).  Therefore the drawing objection is maintained.
On page 9 that “the Office Action fails to establish that the cited paragraphs of Prisco disclose ‘...the processor is configured to: generate a first model using information from the localization sensor and the imaging sensor,’ as recited in claim 14.”  Examiner respectfully disagrees.  For example paragraph [0052] of Prisco states:
A first synthetic 2-D view can be computed by assembling (stitching together) multiple endoscopic images taken from neighboring 3-D locations into a single larger panoramic image according to the well known Computer Vision technique known as mosaicking (see for instance the seminal work by R. Szeliski, H. Y. Shum, Creating full view panoramic image mosaics and environment maps, In Proc. of ACM SIGGRAPH, 1997.) Endoscopic panoramas allow improved endoscopic navigation by providing a larger field of view then the endoscopic camera is capable of hence delivering greater awareness of the surrounding anatomy to the surgeon. Thus, the captured images shown in various figures herein on the primary display screen 600 are preferably panoramic images generated by the display processor 150 by mosaicking images retrieved from the memory device 155 which are representative of the most recently captured images by the camera 141.

It is noted that paragraph [0052] elaborates on the function of previously cited references 120, 141, 200, as well as the disclosure of previously recited paragraph [0047].
On page 10, Applicant argues that “claim 19, in combination with the features of claim 14 from which it depends, recites both “a medical device including a main lumen” and “a sheath.”  Examiner respectfully disagrees.  Claim 1 recites inter alia, “a medical device including a main lumen; a localization sensor providing position of the medical device; [and] an imaging sensor configurable to provide an image from a distal portion of the medical device.”  Claim 19 depends from claim 14 and recites inter alia, “the medical system of claim 14 further comprising a sheath and wherein the localization sensor and the imaging sensor are each integrated into the sheath.”  The broadest reasonable interpretation of claim 19 is that the medical device is a sheath in order to satisfy the requirements of the localization sensor “providing position of the medical device,” and the imaging sensor “configurable to provide an image from a distal portion of the medical device” while both simultaneously being “integrated into the sheath.”  If claim 19 were to be interpreted as requiring both “a medical device including a main lumen” and “a sheath” it would raise issues under 35 U.S.C. 112(a) and (b) with respect to how the imaging sensor and localization sensor can be integrated into the sheath while “providing position of the medical device,” separate from the sheath and “configurable to provide an image from a distal portion of the medical device” that is spaced apart from the sheath in FIGS. 7a-b for example.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795